Case 2:20-cv-11074-AB-AS Document 13 Filed 02/17/21 Page 1 of 1 Page ID #:45




 1    CENTER FOR DISABILITY ACCESS
      Ray Ballister Jr., Esq., SBN 111282
 2    Russell Handy, Esq., SBN 195058
      Dennis Price, Esq., SBN 279082
 3    Amanda Seabock, Esq., SBN 289900
 4    8033 Linda Vista Road, Suite 200
      San Diego, CA 92111
 5    (858) 375-7385; (888) 422-5191 fax
      AmandaS@potterhandy.com
 6    Attorneys for Plaintiff
 7                           UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA

 9
      ORLANDO GARCIA                                    Case: 2:20-cv-11074-AB-AS
10
               Plaintiff,                               Plaintiff’s Notice of Voluntary
11
        v.                                              Dismissal With Prejudice
12
      ALEXANDRIA MOTEL LLC, a                           Fed. R. Civ. P. 41(a)(1)(A)(i)
13    California Limited Liability
      Company;
14    HARE K. NATH

15             Defendants.

16
17           PLEASE TAKE NOTICE that Plaintiff Orlando Garcia, hereby

18   voluntarily dismisses the above captioned action with prejudice pursuant to

19   Federal Rule of Civil Procedure 41(a)(1)(A)(i).

20           Defendants Alexandria Motel LLC, a California Limited Liability

21   Company and Hare K. Nath have neither answered Plaintiff’s Complaint, nor

22   filed a motion for summary judgment. Accordingly, this matter may be

23   dismissed without an Order of the Court.
     Dated: February 16, 2021               CENTER FOR DISABILITY ACCESS
24
25
                                            By: /s/ Amanda Seabock
26
                                            Amanda Seabock
27                                          Attorney for Plaintiff
28


                                                    1

                   Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                Federal Rule of Civil Procedure 41(a)(1)(A)(i)
